Citation Nr: 0504244	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left elbow 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the White 
River Junction, Vermont Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO). 


FINDINGS OF FACT

1.  A claim for service connection for pulmonary disability 
was denied in an unappealed rating decision of September 
1982.

2.  The evidence received since the September 1982 rating 
decision is cumulative or redundant of the evidence 
previously of record, or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim seeking service connection for pulmonary disability.

3.  A claim for service connection for left elbow disability 
was denied in an unappealed rating decision of September 
1995.

4.  The evidence received since the September 1985 rating 
decision is either cumulative or redundant of the evidence 
previously of record, or is not so significant that it must 
be considered to fairly decide the merits of the claim 
seeking service connection for left elbow disability.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for left elbow 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001). 

2.  New and material evidence has not been presented to 
reopen a claim for service connection for pulmonary 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the new and material issues on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which were received in July 2001. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claims to reopen, which were received before that date.  

With regard to the claims to reopen decided herein, the 
record reflects that through the statement of the case, 
supplemental statement of the case, and letters from the RO 
to the veteran, in particular a January 2002 letter, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable the RO to obtain evidence in 
support of his claims, the assistance that VA would provide 
to obtain evidence and information in support of his claims, 
and the evidence that he should submit if he did not desire 
the RO to obtain such evidence on his behalf.  Although the 
RO did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or to provide the information and 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

With respect to the duty to assist, the Board notes that the 
veteran's service medical records are of record and his VA 
outpatient records have been obtained.  In addition, he has 
been afforded a VA examination to determine the nature and 
etiology of any currently present left elbow disability.  
Neither he nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  Accordingly, the Board is satisfied 
that the RO has complied with VA's duty to assist the veteran 
in the development of the facts pertinent to his claims to 
reopen. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West , 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).



Left Elbow Disability

By an unappealed rating decision in September 1995, service 
connection for left elbow disability was denied.  The RO 
noted that service medical records were negative for left 
elbow disability and post-service medical evidence was 
negative for left elbow disability until 1995, when VA X-rays 
revealed a small spur of the medial epicondyle.  The RO found 
that there was insufficient evidence to establish that a 
chronic left elbow disability was incurred in service.  The 
veteran was notified of this rating decision and of his 
appellate rights later that same month; however, he did not 
appeal.

The evidence of record at the time of the September 1995 
rating decision included: statements from the veteran wherein 
he indicated that, in 1966, he slipped and fell in the 
shower, injuring his left elbow; service medical records 
dated from 1964 to 1969, including a March 1965 X-ray study 
of the left elbow, which are negative for findings of left 
elbow disability; a July 1982 VA examination report, which is 
negative for complaints or findings of left elbow disability; 
and an August 1995 VA examination report, which notes X-ray 
findings of early degenerative change in the left elbow.

The current claim to reopen was received in July 2001.

The evidence received since the September 1995 rating 
decision includes a January 2004 VA examination report, which 
notes the veteran's claim that he injured his left shoulder 
when he fell off a tank in 1965.  The examiner noted that a 
March 1965 X-ray of the left elbow was negative for bone, 
joint, or soft tissue abnormalities.  Examination revealed 
limited range of motion.  The diagnoses included chronic 
tendonitis of the lateral epicondyle and lipoma of the 
proximal forearm.  The examiner opined that the lipoma was 
not related to any injury and was incidental.  In a February 
2004 addendum, the examiner opined that the veteran's lateral 
epicondylitis was not related to claimed fall off a tank in 
1965 or the claimed fall in the shower in 1966.

In addition, medical records added to the claims file since 
September 1995 refer to disabilities not herein at issue.  
Although statements of the veteran (including a transcript of 
a November 2003 personal hearing) have also been added to the 
record, he has not provided any new information supportive of 
his claim to reopen.

Under these circumstances, the Board must conclude that none 
of the evidence added to the claims file since September 1995 
constitutes new and material evidence to reopen the claim for 
service connection for left elbow disability.  In view of the 
foregoing, the Board must conclude that reopening of the 
claim for service connection for left elbow disability is not 
in order.

Pulmonary Disability

By an unappealed rating decision in September 1982, service 
connection for pulmonary disability was denied.  The RO noted 
that although service medical records showed findings of 
small pleural adhesions, discharge examination was negative 
for pulmonary disability.  Furthermore, post-service medical 
evidence was negative for findings of pulmonary disability.  
The veteran was notified of this rating decision and of his 
appellate rights later that same month; however, he did not 
appeal.

The evidence of record at the time of the September 1982 
rating decision included: service medical records dated from 
1964 to 1969, including a December 1967 chest X-ray report 
that notes findings of small pleural adhesions on the right 
side, with no signs of active infiltrations in the lung 
fields; and a July 1982 VA examination report, which notes 
the veteran's complaints of a mild cough, clinical findings 
of rare inspiratory wheezes in both lungs, X-ray findings of 
a normal chest, and pertinent impressions of history of 
abnormal chest X-ray with no significant pulmonary disease 
currently and simple bronchitis due to cigarette smoking.

The current claim to reopen was received in July 2001.

The evidence received since the September 1982 rating 
decision includes VA outpatient treatment records dated from 
2001 to 2003, which note the veteran's ongoing treatment for 
asthma, which had been diagnosed in 1992.  This medical 
evidence of the presence of asthma following service is not 
cumulative or redundant.  However, neither these medical 
records nor any other medical evidence of record suggests 
that the asthma initially diagnosed more than twenty years 
following the veteran's discharge from service is related to 
the pleural adhesions noted in service or that any current 
pulmonary disorder is related to service.  Therefore, the 
medical evidence added to the record is not so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim. 

The veteran's statements, to include the transcript of the 
veteran's RO hearing in November 2003, have also been added 
to the record.  In these statements, the veteran essentially 
indicated that an X-ray study disclosed a spot on his lungs 
in service and that he developed difficulty breathing in 
1990, which he thinks is related to the abnormality found in 
service.  The abnormal finding on the service chest X-ray 
study was documented in the service medical records 
previously of record.  

The veteran's statements to the effect that his current 
pulmonary disorder is related to the pleural adhesions in 
service, no matter how sincere, are not material evidence 
since lay persons, such as the veteran, are not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, the statements to the effect that he 
developed breathing problems in 1990, more than twenty years 
following his discharge from service, are not so significant 
that they must be considered to fairly decide the claim.  

Therefore, the Board must conclude that none of the evidence 
added to the record is new and material.  Accordingly, 
reopening of the claim for service connection for pulmonary 
disability is not in order.  



							(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for left elbow disability is denied.

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for pulmonary disability is denied.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


